Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application serial number 17/208,636 filed on 03/22/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/18/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: : the limitation “send, to a base station, in response to detecting a match of the discovery identifier, a message” is not disclose in the specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20140342747, Provisional application 61588171, Provisional application 61674384) in view of Hakola et al. (US 20130064138), and further in view of Horn et al. (US 20120243437).
Regarding to claim 1, US 20140342747 teaches A first wireless transmit/receive unit (WTRU) comprising: a transceiver; and a processor, wherein the transceiver and the processor are configured to: 
receive, from a second WTRU, a discovery message, wherein the discovery message includes a discovery identifier ([0079] For peer UE discovery, the UE1 10 may discover a peer UE via eNodeBs. Such a discovery method is efficiently used to discover UE serviced by another operator. For peer UE discovery, the UE1 10 may transmit a D2D discovery request message to the eNodeB1 20 (S601). The D2D discovery request message may include the following information elements. [0080] UE ID [0081] UE MAC address [0082] Peer UE ID
[0083] The UE ID is an identifier (ID) of a UE (that is, a discovery requester) for transmitting the D2D discovery request message, the UE MAC address is the MAC address of the UE, and the peer UE ID is the ID of a peer UE which is a D2D communication counterpart specified by the discovery requester.
) [see Figure 6 and Paragraphs 0079 - 0083 & 0089 & 0090] (If the D2D discovery request is made, the UE2 may check whether the ID of the UE of the region indicated by the PDCCH matches the ID thereof) ;  and 
send, to a base station, in response to detecting a match of the discovery identifier, a message [see Figure 6 and Paragraphs 0079 - 0083 & 0089 & 0090].
    PNG
    media_image1.png
    844
    912
    media_image1.png
    Greyscale



However, US 20140342747 does not explicitly teach where the discovery identifier includes a part having a public land mobile network (PLMN).
US 20130064138, from the same or similar fields of endeavor, teaches where the discovery identifier includes a part having a public land mobile network (PLMN)  (When the UE has identified the PLMN(s) which are assigned for a D2D discovery and communication (i.e. PLMN(s) which provide resources usable by devices for discovering and communicating with each other in a D2D way), and decides to start a D2D discovery, the UE initiates a registration and attachment to the D2D function provided by the eNB, for example. For this purpose, in step S11, the UE sends a request for registering and attaching the UE to the D2D discovery function at at least one of the PLMN(s) indicated in the system information as shared PLMN.) [see Paragraph 0065 & 0031 & 0032 & 0028].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20140342747 in view of US 20130064138 because US 20130064138 suggests that It is an object of the invention to provide an apparatus, method and computer program product by means of which an improved mechanism usable for controlling a D2D discovery and communication between devices such as UEs is provided. In particular, it is an object of the present invention to provide a mechanism by means of which a scalable solution for a radio-based discovery among any devices can be provided, i.e. by means of which resources for the devices for D2D discovery can be provided, wherein the D2D discovery is also suitable to work across different operators, i.e. different communication networks.
However, US 20140342747 and US 20130064138 do not explicitly teach wherein the discovery identifier includes a part having an application identification.
US 20120243437, from the same or similar fields of endeavor, teaches wherein the discovery identifier includes a part having an application identification (With respect to P2P services, such as device-to-device communication, the service discovery identifier (SD ID) is the identifier used in the discovery procedure for advertising and detecting a P2P service. The SD ID may be associated with a SD Name in free text format using, for example, UTF-8 coding (Universal character set Transformation Format--8-bit) or the like. The SD Name may identify, in user readable format, the P2P service advertised in the SD ID. For example, the SD Name may be defined to include one or more of the following fields: a service (e.g., printer), application (e.g., Skype), location (e.g., third floor building X), protocol (e.g., digital audio access protocol), user, device, etc.) [see Paragraph 0064].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (US 20140342747 and US 20130064138), and further in view of US 20120243437 because US 20120243437 suggests that there is a need for efficiently provisioning mobile entities for a P2P service, such as, for example, device-to-device communication.





Regarding to claim 10, US 20140342747 teaches a method performed by a first wireless transmit/receive unit (WTRU), the method comprising:
receive, from a second WTRU, a discovery message, wherein the discovery message includes a discovery identifier ([0079] For peer UE discovery, the UE1 10 may discover a peer UE via eNodeBs. Such a discovery method is efficiently used to discover UE serviced by another operator. For peer UE discovery, the UE1 10 may transmit a D2D discovery request message to the eNodeB1 20 (S601). The D2D discovery request message may include the following information elements. [0080] UE ID [0081] UE MAC address [0082] Peer UE ID
[0083] The UE ID is an identifier (ID) of a UE (that is, a discovery requester) for transmitting the D2D discovery request message, the UE MAC address is the MAC address of the UE, and the peer UE ID is the ID of a peer UE which is a D2D communication counterpart specified by the discovery requester.
) [see Figure 6 and Paragraphs 0079 - 0083 & 0089 & 0090] (If the D2D discovery request is made, the UE2 may check whether the ID of the UE of the region indicated by the PDCCH matches the ID thereof) ;  and 
send, to a base station, in response to detecting a match of the discovery identifier, a message [see Figure 6 and Paragraphs 0079 - 0083 & 0089 & 0090].However, US 20140342747 does not explicitly teach where the discovery identifier includes a part having a public land mobile network (PLMN).
US 20130064138, from the same or similar fields of endeavor, teaches where the discovery identifier includes a part having a public land mobile network (PLMN)  (When the UE has identified the PLMN(s) which are assigned for a D2D discovery and communication (i.e. PLMN(s) which provide resources usable by devices for discovering and communicating with each other in a D2D way), and decides to start a D2D discovery, the UE initiates a registration and attachment to the D2D function provided by the eNB, for example. For this purpose, in step S11, the UE sends a request for registering and attaching the UE to the D2D discovery function at at least one of the PLMN(s) indicated in the system information as shared PLMN.) [see Paragraph 0065 & 0031 & 0032 & 0028].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20140342747 in view of US 20130064138 because US 20130064138 suggests that It is an object of the invention to provide an apparatus, method and computer program product by means of which an improved mechanism usable for controlling a D2D discovery and communication between devices such as UEs is provided. In particular, it is an object of the present invention to provide a mechanism by means of which a scalable solution for a radio-based discovery among any devices can be provided, i.e. by means of which resources for the devices for D2D discovery can be provided, wherein the D2D discovery is also suitable to work across different operators, i.e. different communication networks.
However, US 20140342747 and US 20130064138 do not explicitly teach wherein the discovery identifier includes a part having an application identification.
US 20120243437, from the same or similar fields of endeavor, teaches wherein the discovery identifier includes a part having an application identification (With respect to P2P services, such as device-to-device communication, the service discovery identifier (SD ID) is the identifier used in the discovery procedure for advertising and detecting a P2P service. The SD ID may be associated with a SD Name in free text format using, for example, UTF-8 coding (Universal character set Transformation Format--8-bit) or the like. The SD Name may identify, in user readable format, the P2P service advertised in the SD ID. For example, the SD Name may be defined to include one or more of the following fields: a service (e.g., printer), application (e.g., Skype), location (e.g., third floor building X), protocol (e.g., digital audio access protocol), user, device, etc.) [see Paragraph 0064].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (US 20140342747 and US 20130064138), and further in view of US 20120243437 because US 20120243437 suggests that there is a need for efficiently provisioning mobile entities for a P2P service, such as, for example, device-to-device communication.


Claims 2, 3, 4, 5, 8, 9, 11, 12, 13, 14, 17, 18   is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20140342747, Provisional application 61588171, Provisional application 61674384) in view of Hakola et al. (US 20130064138), and further in view of Horn et al. (US 20120243437), and further in view of Cakulev et al. (US 20140004796).
Regarding to claim 2, US 20140342747 and US 20130064138 and US 20120243437 teach the limitations of the claim 1 above.
However, US 20140342747 and US 20130064138 and US 20120243437 do not explicitly teach wherein the discovery identifier is associated with an application providing proximity services (ProSe).
US 20140004796, from the same or similar fields of endeavor, teaches wherein the discovery identifier is associated with an application providing proximity services (ProSe) (wherein the discovery identifier is associated with an application providing proximity services (ProSe)) [see Figure 3 and Figure 4 and Figure 5 and Figure 6 and Figure 7 and Paragraphs 0044-0046 & 0081-0082 & 0094-0101].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (US 20140342747 and US 20130064138 and US 20120243437), and further in view of US 20140004796 because US 20140004796 suggests that In order to establish a link between mobiles wishing to participate in a peer to peer communication, the mobiles must first discover one another.

Regarding to claim 3, US 20140342747 and US 20130064138 and US 20120243437 teach the limitations of the claim 1 above.
However, US 20140342747 and US 20130064138 and US 20120243437 do not explicitly teach wherein the discovery identifier is further associated with the second WTRU.
US 20140004796, from the same or similar fields of the endeavor, teaches wherein the discovery identifier is further associated with the second WTRU (wherein the discovery identifier is further associated with the second WTRU) [see Figure 3 and Figure 4 and Figure 5 and Figure 6 and Figure 7 and Paragraphs 0044-0046 & 0081-0082 & 0094-0101].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (US 20140342747 and US 20130064138 and US 20120243437), and further in view of US 20140004796 because US 20140004796 suggests that In order to establish a link between mobiles wishing to participate in a peer to peer communication, the mobiles must first discover one another.

Regarding to the claim 4, US 20140342747 and US 20130064138 and US 20120243437 teach the limitations of the claim 1 above.
However, US 20140342747 and US 20130064138 and US 20120243437 do not explicitly teach wherein the discovery message includes an information payload.US 20140004796, from the same or similar fields of endeavor, teaches wherein the discovery message includes an information payload (wherein the discovery message includes an information payload ) [see Figure 3 and Figure 4 and Figure 5 and Figure 6 and Figure 7 and Paragraphs 0044-0046 & 0081-0082 & 0094-0101].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (US 20140342747 and US 20130064138 and US 20120243437), and further in view of US 20140004796 because US 20140004796 suggests that In order to establish a link between mobiles wishing to participate in a peer to peer communication, the mobiles must first discover one another.

Regarding to claim 5, US 20140342747 and US 20130064138 and US 20120243437 teach the limitations of the claim 1 above.
However, US 20140342747 and US 20130064138 and US 20120243437 do not explicitly teach wherein filtering is used to detected the match of the discovery identifier.
US 20140004796, from the same or similar fields of endeavor, teaches wherein filtering is used to detected the match of the discovery identifier (wherein filtering is used to detected the match of the discovery identifier) [see Figure 3 and Figure 4 and Figure 5 and Figure 6 and Figure 7 and Paragraphs 0044-0046 & 0081-0082 & 0094-0101].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (US 20140342747 and US 20130064138 and US 20120243437), and further in view of US 20140004796 because US 20140004796 suggests that In order to establish a link between mobiles wishing to participate in a peer to peer communication, the mobiles must first discover one another.

Regarding to claim 8, US 20140342747 and US 20130064138 and US 20120243437 teach the limitations of the claim 1 above.
However, US 20140342747 and US 20130064138 and US 20120243437 do not explicitly teach wherein the transceiver and the processor are further configured to: receive a service discovery acknowledgement.
US 20140004796, from the same or similar fields of endeavor, teaches wherein the transceiver and the processor are further configured to: receive a service discovery acknowledgement (wherein the transceiver and the processor are further configured to: receive a service discovery acknowledgement) [see Figure 3 and Figure 4 and Figure 5 and Figure 6 and Figure 7 and Paragraphs 0044-0046 & 0081-0082 & 0094-0101].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (US 20140342747 and US 20130064138 and US 20120243437), and further in view of US 20140004796 because US 20140004796 suggests that In order to establish a link between mobiles wishing to participate in a peer to peer communication, the mobiles must first discover one another.

Regarding to the claim 9,  US 20140342747 and US 20130064138 and US 20120243437 teach the limitations of the claim 1 above.
However, US 20140342747 and US 20130064138 and US 20120243437 do not explicitly teach configured as a proximity services (ProSe) monitoring WTRU, wherein the second WTRU is configured as a ProSe announcing WTRU.
US 20140004796, from the same or similar fields of endeavor, teaches configured as a proximity services (ProSe) monitoring WTRU, wherein the second WTRU is configured as a ProSe announcing WTRU (configured as a proximity services (ProSe) monitoring WTRU, wherein the second WTRU is configured as a ProSe announcing WTRU) [see Figure 3 and Figure 4 and Figure 5 and Figure 6 and Figure 7 and Paragraphs 0044-0046 & 0081-0082 & 0094-0101].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (US 20140342747 and US 20130064138 and US 20120243437), and further in view of US 20140004796 because US 20140004796 suggests that In order to establish a link between mobiles wishing to participate in a peer to peer communication, the mobiles must first discover one another.

Regarding to claim 11, claim 11 is rejected the same limitations of claim 2 above. Regarding to claim 12, claim 12 is rejected the same limitations of claim 3 above.
Regarding to claim 13, claim 13 is rejected the same limitations of claim 4 above.
Regarding to claim 14, claim 14 is rejected the same limitations of claim 5 above.
Regarding to claim 17, claim 17 is rejected the same limitations of claim 8 above.
Regarding to claim 18, claim 18 is rejected the same limitations of claim 9 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8  of U.S. Patent No. 9843986  in view of Lee et al. (US 20140342747, Provisional application 61588171, Provisional application 61674384). 

Regarding to the claim 1, claim 1 of U.S. Patent No. 9843986   teaches A first wireless transmit/receive unit (WTRU) comprising: a transceiver; and a processor, wherein the transceiver and the processor are configured to: receive, from a second WTRU, a discovery message, wherein the discovery message includes a discovery identifier, and wherein the discovery identifier includes a first part having an application identification and a second part having a public land mobile network (PLMN) identity; (A wireless transmit/receive unit (WTRU) configured to perform device-to-device discovery (D2D), the WTRU comprising: a transmitter configured to, on a condition that a validity time period associated with a discovery identity has expired, transmit a discovery request for a discovery process used to perform proximity detection for a service, wherein the discovery request includes the discovery identity, wherein the discovery identity includes a first part having an application identification and a second part having a public land mobile network (PLMN) identity; and a receiver configured to receive a response to the discovery request.).
However, claim 1 of U.S. Patent No. 9843986   does not explicitly teach send, to a base station, in response to detecting a match of the discovery identifier, a message.
US 20140342747, from the same or similar fields of endeavor, teaches A first wireless transmit/receive unit (WTRU) comprising: a transceiver; and a processor, wherein the transceiver and the processor are configured to: 
receive, from a second WTRU, a discovery message, wherein the discovery message includes a discovery identifier ([0079] For peer UE discovery, the UE1 10 may discover a peer UE via eNodeBs. Such a discovery method is efficiently used to discover UE serviced by another operator. For peer UE discovery, the UE1 10 may transmit a D2D discovery request message to the eNodeB1 20 (S601). The D2D discovery request message may include the following information elements. [0080] UE ID [0081] UE MAC address [0082] Peer UE ID
[0083] The UE ID is an identifier (ID) of a UE (that is, a discovery requester) for transmitting the D2D discovery request message, the UE MAC address is the MAC address of the UE, and the peer UE ID is the ID of a peer UE which is a D2D communication counterpart specified by the discovery requester.
) [see Figure 6 and Paragraphs 0079 - 0083 & 0089 & 0090] (If the D2D discovery request is made, the UE2 may check whether the ID of the UE of the region indicated by the PDCCH matches the ID thereof) ;  and 
send, to a base station, in response to detecting a match of the discovery identifier, a message [see Figure 6 and Paragraphs 0079 - 0083 & 0089 & 0090].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the claim 1 of the US Patent 9843986 in view of the US 20140342747 because US 20140342747 suggests that [0004] An object of the present invention devised to solve the problem lies in a method for determining an operating frequency of each UE for D2D communication. [0005] Another object of the present invention devised to solve the problem lies in a method for determining a transmission/reception time of a UE pair for D2D communication


Allowable Subject Matter
Claims 6, 7, 15, 16 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412